328 F.2d 311
Will WITHERSPOON, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education and Welfare, Appellee.
No. 20883.
United States Court of Appeals Fifth Circuit.
February 17, 1964.

George C. Longshore, Birmingham, Ala., for appellant.
Sherman L. Cohn, Patrick C. McKeever, Attys., Dept. of Justice, Washington, D. C., John W. Douglas, Asst. Atty. Gen., Macon L. Weaver, U. S. Atty., for appellee.
Before CAMERON, WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
In this action the claimant appeals from a judgment of the district court affirming the Secretary's decision denying the claimant's application for disability benefits. As this Court has repeatedly held, a mere showing of inability to do his former work will not entitle a claimant to disability benefits, unless that work was the only work he could perform. Hicks v. Flemming, 5 Cir. 1962, 302 F.2d 470; Celebrezze v. O'Brient, 5 Cir. 1963, 323 F.2d 989. It is clear from the record that the claimant has failed to show that the work of a coal miner is the only work which he can perform, especially in light of the fact that there is medical evidence that at least at the time of his application he had a residual capacity to perform even manual labor not requiring crawling. Moreover, since the evidence shows that the claimant, at least on the critical date, could still perform even hard manual labor, it cannot be reasonably said that he is disabled. The Secretary's determination is supported by substantial evidence and the district court was correct in upholding his decision.


2
The judgment is affirmed.